UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-6973


ROBERT PEOPLES,

                  Plaintiff - Appellant,

             v.

LEON DAVIS, Sergeant, Lieber Correctional Institution; JOYCE
PERRY, Sergeant, Lieber Correctional Institution; HALLBACK,
Officer,   Lieber  Correctional   Institution;  Mr.   THIERRY
NETTLES, SMU Administrator, Lieber Correctional Institution;
JEAN RANDAL, IGC, Lieber Correctional Institution; KEVIN
WILLIAMS,   Lieutenant,  Lieber   Correctional   Institution;
JOSEPH POWELL, HCA, Lieber Correctional Institution; DARYL
KING, Lieutenant, Lieber Correctional Institution; JON
OZMINT, Director, all ind. capacities,

                  Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Anderson.   Cameron McGowan Currie, District
Judge. (8:08-cv-00251-CMC)


Submitted:    January 19, 2010              Decided:   January 26, 2010


Before NIEMEYER, KING, and DAVIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Robert Peoples, Appellant Pro Se.          Andrew Todd Darwin, Ginger
Goforth, HOLCOMBE, BOMAR, GUNN &           BRADFORD, PA, Spartanburg,
South Carolina, for Appellees.
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

           Robert Peoples seeks to appeal the district court’s

order granting summary judgment in favor of Defendants in his 42

U.S.C. § 1983 (2006) action.        We dismiss the appeal for lack of

jurisdiction because the notice of appeal was not timely filed.

           Parties are accorded thirty days after the entry of

the district court’s final judgment or order to note an appeal,

Fed. R. App. P. 4(a)(1)(A), unless the district court extends

the appeal period under Fed. R. App. P. 4(a)(5), or reopens the

appeal period under Fed. R. App. P. 4(a)(6).           This appeal period

is “mandatory and jurisdictional.”           Browder v. Dir., Dep’t of

Corr.,   434   U.S.   257,   264   (1978)   (quoting   United   States   v.

Robinson, 361 U.S. 220, 229 (1960)).

           The district court’s order was entered on the docket

on February 24, 2009.        The notice of appeal was filed on April

30, 2009. ∗    Because Peoples failed to file a timely notice of

appeal or to obtain an extension or reopening of the appeal

period, we dismiss the appeal.           We dispense with oral argument

because the facts and legal contentions are adequately presented



     ∗
       For the purpose of this appeal, we assume that the date
appearing on the notice of appeal is the earliest date it could
have been properly delivered to prison officials for mailing to
the court.   See Fed. R. App. P. 4(c)(1); Houston v. Lack, 487
U.S. 266, 276 (1988).



                                     3
in the materials before the court and argument would not aid the

decisional process.

                                                       DISMISSED




                               4